Citation Nr: 1637999	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-23 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial rating for anxiety disorder, not otherwise specified, (claimed as posttraumatic stress disorder), currently rated 30 percent disabling.

2. Entitlement to an increased rating for acne vulgaris, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to February 1969.  The Veteran was awarded two Purple Hearts for wounds sustained in action, and has also been awarded a number of other citations for his honorable service, including the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida on January 7, 2010 and January 22, 2010.

In August 2012, the Veteran requested a hearing before the Board at the RO; however, in January 2015, the Veteran submitted a statement that he no longer desired a hearing before the Board.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e) (2015). 

The issues of entitlement to service connection for dermatitis and entitlement to service connection for malignant melanoma have been raised by the record in statements received on January 28, 2011 and January 9, 2015, respectively; however, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is required prior to adjudication of the issues on appeal.  

In his January 2015 correspondence, the Veteran stated that he received treatment from a dermatologist for a skin condition in response to treatment received from Dr. S, his primary care physician.  The Veteran's treatment records indicate that he has received treatment from Dr. S at the Lake City VA Medical Center (VAMC).  Treatment records from the Lake City VAMC and the Gainesville VAMC have not been associated with the claims file since June 2009.   

The Board finds that VA has been provided sufficient notice of outstanding treatment records from a VA facility.  In a claim for compensation benefits, VA's duty to assist requires that appropriate attempts be made to obtain sufficiently identified VA treatment records.  See 38 C.F.R. § 3.159 (c)(3); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Accordingly, appropriate attempts should be made to obtain and associate with the claims file any outstanding VA treatment records from the Lake City VAMC and the Gainesville VAMC.  

Additionally, the Board finds that the AOJ should clearly adjudicate whether service connection for PTSD has been granted.  The January 7, 2010 rating decision states that service connection for an anxiety disorder, not otherwise specified, (claimed as posttraumatic stress disorder) was granted. The first sentence of the "Reasons for Decision" section, however, states, "Service connection for posttraumatic stress disorder (PTSD) has been established as directly related to military service."  The rating decision then assigns service connection for an anxiety disorder, not otherwise specified, (claimed as posttraumatic stress disorder), but does not address whether service connection for PTSD has been denied, has been granted as part and parcel of his service-connected anxiety disorder, or warrants service connection separate from his service-connected anxiety disorder. Accordingly, the Board finds that a determination should be issued addressing whether service connection for PTSD was granted in the January 7, 2010 rating decision, is granted on a separate basis, or is denied.  




Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should undertake appropriate efforts to obtain any outstanding records of VA medical treatment since June 15, 2009, including: outstanding records from the Lake City VAMC, the Gainesville VAMC, and any other VA treatment facility identified by the Veteran.

If no records are available, please make specific note of that fact in the claims file and follow the procedures outlined in 38 C.F.R. §3.159(e) regarding notification of the inability to obtain records.

2. Then, the Veteran should be scheduled for an examination to determine the current level of severity of his service-connected psychiatric disability, including any resulting occupational and functional impairment. 

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

3. Then, the AOJ must issue a determination of whether service connection for PTSD has been granted (either separately or as part and parcel of his service-connected anxiety disorder) or denied.  If service connection for PTSD is denied, a rating decision must be issued.    

4. After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



